NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0170n.06
                            Filed: March 27, 2008

                                           No. 07-3840

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


CLAUDIA BROTHERS; DAVID L. CORSI,                        )
                                                         )
       Plaintiffs-Appellants,                            )
                                                         )
v.                                                       )
                                                         )
COUNTY OF SUMMIT, Members of its County                  )
Council and its County Executive; DREW                   )
ALEXANDER, Summit County Sheriff Officer, In             )       ON APPEAL FROM THE
his individual and official capacity; LINDA K.           )       UNITED STATES DISTRICT
RINEAR, Summit County Sheriff Officer, In her            )       COURT FOR THE NORTHERN
individual and official capacity; L. MOMCHILOV,          )       DISTRICT OF OHIO
Summit County Sheriff Officer, In his individual and     )
official capacity; KELLY FATHEREE, Summit                )                          OPINION
County Sheriff Officer, In her individual and official   )
capacity; JOHN DOE, 1 through 10, Supervisors,           )
Summit County Sheriff’s Officers, In their individual    )
and official capacities,                                 )
                                                         )
       Defendants-Appellees.                             )
                                                         )
                                                         )

BEFORE:        COLE, GIBBONS, and ROGERS, Circuit Judges.

       R. GUY COLE, JR. Plaintiffs-Appellants Claudia Brothers and David L. Corsi brought suit

against the County of Summit, members of its County Council and its County Executive, and the

following persons in their individual and official capacities: Summit County Sheriff Drew Alexander

and Summit County Sheriff Deputies Linda K. Rinear, Larry Momchilov, and Kelly Fatheree

(collectively, Defendants), alleging a Fourth Amendment violation, via 42 U.S.C. § 1983, and
No. 07-3840
Brothers, et al v. City of Summit, et al

pendent state law claims of intentional infliction of emotional distress, false arrest, false

imprisonment, and defamation.1 Plaintiffs assert that Defendants’ investigation of Plaintiffs’ daycare

facility, prompted by complaints of improper conduct between Corsi and several of the children at

the daycare, and Corsi’s subsequent arrest irreparably damaged their reputations and business.

       Defendants moved for summary judgment, asserting that 1) Defendants are immune from

Plaintiffs’ § 1983 claim and that, in any event, Defendants did not violate Plaintiffs’ Fourth

Amendment rights; and 2) pursuant to Ohio’s Political Subdivision Tort Liability Act, Defendants

are immune from Plaintiffs’ pendent state law claims. Magistrate Judge James Gallas granted

Defendants’ motion for summary judgment, concluding that Plaintiffs failed to demonstrate that

Defendants violated their rights and that Defendants are also immune from Plaintiffs’ federal and

state law claims. Plaintiffs now appeal the district court’s judgment.

       Applying a de novo standard of review, as we must, Williams v. Mehra, 186 F.3d 685, 689

(6th Cir. 1999) (en banc), we conclude that the district court’s well-reasoned and thorough opinion

supports the judgment in favor of Defendants and that the issuance of a detailed written opinion from

this Court would be unduly repetitious. Accordingly, the judgment rendered by the district court is

affirmed on the basis of the reasoning set forth in its May 25, 2007 opinion.




       1
         The district court struck sua sponte the portion of the complaint naming the John Doe
defendants, finding that Appellants had adequate time to conduct discovery and to properly
identify and serve these unnamed defendants, yet failed to do so. Appellants do not appeal this
decision.

                                                -2-